SCHWARTZ, Chief Judge,
specially concurring.
In entirely concurring, as I do, in Judge Baskin's opinion and the result it reaches, I wish to emphasize that if the state’s lack of preparedness in meeting the motion to suppress by having the officer present was the result of a good faith inability to do so, the obvious remedy was a continuance. The record shows, however, that the state did not seek any such relief. Indeed, it did not ever mention the word “continuance” or anything like it, much less indicate good cause for its being granted. In the absence of a properly founded request to this effect, the trial court was perfectly correct — in fact, had qo other choice — in proceeding to determine the pending, specifically scheduled, motion. As Judge Baskin’s opinion demonstrates, its consequent ruling was correct.